21-30071-hcm Doc#50-1 Filed 05/04/21 Entered 05/04/21 22:36:11 Proposed Order Pg 1
                                      of 2




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

   IN RE:                                        §
                                                 §              CASE NO 21-30071
   THE GATEWAY VENTURES, LLC,                    §
                                                 §
                                                 §
            Debtor.                              §

        ORDER GRANTING MOTION OF DEBTOR (I) TO FILE SUN CAPITAL
        LLC PURCHASE SALE AGREEMENT UNDER SEAL AND (II) FOR
        RELATED RELIEF (RE: DOCKET NO. 50)


         On this day, came on for consideration the Motion of Debtor (I) to File Sun Capital LLC
 Purchase Sale Agreement Under Seal and (II) for Related Relief (Docket No. 50) (the “Motion”)
 filed herein on May 4, 2021 by The Gateway Ventures, LLC, debtor and debtor-in-possession
 (“TGV” or the “Debtor”).

        IT IS THEREFORE ORDERED THAT:

        1. The Real Estate Purchase and Sale Agreement between TGV and Sun Captial LLC that
           is the subject of a related motion to sell under Code §363(f) (Docket No. 49) may be
           filed under seal..

        2. The matter shall remain under seal for no longer than one year from the date of entry
           of the order, unless the Court orders otherwise.


 ORDER GRANTING MOTION OF DEBTOR (I) TO FILE SUN CAPITAL LLC PURCHASE SALE AGREEMENT
 UNDER SEAL AND (II) FOR RELATED RELIEF (RE: DOCKET NO. 50) — Page 1
21-30071-hcm Doc#50-1 Filed 05/04/21 Entered 05/04/21 22:36:11 Proposed Order Pg 2
                                      of 2



       3. The only entities permitted to review documents or transcripts of proceedings placed
          under seal are those entities specified in the order, except that the following entities
          shall also have access to matters placed under seal unless the Court specifically rules
          otherwise: (1) the judge presiding over the case, (2) the law clerk to whom the matter
          is assigned internally by the presiding judge, (3) the Courtroom Deputy responsible
          for the matter, (4) the Clerk of the Court, and (5) the presiding judge and staff of any
          appellate tribunal.

                                            ####




 ORDER GRANTING MOTION OF DEBTOR (I) TO FILE SUN CAPITAL LLC PURCHASE SALE AGREEMENT
 UNDER SEAL AND (II) FOR RELATED RELIEF (RE: DOCKET NO. 50) — Page 2
